Citation Nr: 0727895	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  05-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to VA death benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The appellant claims that her deceased husband had World War 
II service in some capacity with the U.S. Armed Forces in the 
Philippines.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 determination by 
a VA Regional Office (RO).


FINDINGS OF FACT

1.  In December 2000, the RO denied the appellant's claim for 
VA death benefits; after the appellant was notified of the 
adverse determination and of her procedural and appellate 
rights, she did not appeal the adverse determination.

2.  The additional evidence presented since the adverse 
decision in December 2000 by the RO is cumulative or 
redundant of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The adverse determination in December 2000 by the RO 
denying the appellant's claim for VA death benefits became 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 
(2006).

2.  New and material evidence has not been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by letter, dated in September 
2004.  The notice informed the appellant of the type of 
evidence needed to constitute new and material evidence, that 
is, evidence that her spouse had "veteran's" status and 
evidence providing different identifying information to 
warrant reverification of his alleged military service.  
Furthermore, a July 2006 duty to assist letter informed the 
appellant of the need to submit her spouse's DD 214 or other 
separation documents indicating service in the United States 
Armed Forces.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection claim 
except for the degree of disability assignable and the 
provision for an effective date); and of Kent v. Nicholson, 
20 Vet. App. 1 (2006) (the elements of a new and material 
evidence claim).

To the extent that the VCAA notice did not inform the 
appellant of the degree of disability assignable or of the 
provision for the effective date, as the claim is denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
with respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.

As VCAA notice came prior to the adjudication, the timing of 
the notice did comply with the requirement that the notice 
must precede the adjudication. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a rating decision in December 2000, the RO denied the 
appellant's claim for VA death benefits because her deceased 
spouse did not have the required military service to convey 
eligibility for VA benefits.  After the RO notified the 
appellant of the adverse determination and of her procedural 
and appellate rights, the appellant did not appeal the 
adverse determination and the determination became final by 
operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 
3.156.

The pertinent evidence of record at the time of the adverse 
determination in December 2000 consists of certification from 
the Service Department dated in June 1950 and August 1950 
that the appellant's spouse did not have recognized Guerilla 
service, was not a member of the Philippine Commonwealth Army 
inducted into the service of the Armed Forces of the United 
States.  

Current Claim

The appellant submitted the current application to reopen the 
claim for VA benefits in September 2005, but the claim may be 
reopened only if new and material evidence is presented.

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence received since the December 2000 
rating decision consists of copies dated in November 1994 and 
August 2005 of "certification" of military service from the 
Armed Forces of the Philippines showing service from March 
1942 to November 1945 in the U.S. Armed Forces of the Far 
East, a copy of an affidavit for Philippine Army Personnel 
indicating service during World War II including Guerilla 
service, a copy of the June 1950 Service Department 
verification that the appellant's spouse did not have 
recognized service and a 1946 affidavit signed by him that he 
had Guerilla service from 1942 to 1945.  

The United States Court of Appeals for Veterans Claims has 
held that the Secretary has lawfully promulgated regulations 
making service department findings "binding on the VA for 
purposes of establishing service in the United States Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
The appellant's previous denial was based on the Service 
Department's findings that her spouse did not have the 
requisite service.  As the additional evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim, that is, qualifying service of the deceased spouse to 
establish entitlement to VA death benefits, the evidence is 
not new and material as it does not raise a reasonable 
possibility of substantiating the claim for VA death 
benefits.




ORDER

As new and material evidence has not been presented, the 
application to reopen the claim to establish legal 
entitlement to VA death benefits is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


